 1   ELDA M. SIDHU
     General Counsel
 2   Nevada Bar No. 7799
 3   JANET L. MERRILL
     Assistant General Counsel
 4   Nevada Bar No. 10736
     UNIVERSITY OF NEVADA, LAS VEGAS
 5   4505 S. Maryland Parkway, Box 451085
     Las Vegas, Nevada 89154-1085
 6   Telephone: (702) 895-5185
 7   Facsimile: (702) 895-5299
     elda.sidhu@unlv.edu
 8   janet.merrill@unlv.edu
     Attorneys for Defendants
 9
10                                UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12    RYAN ENLOW,                                       CASE NO.: 2:19-cv-01517-KJD-BNW

13                   Plaintiff,                             ORDER TO DISMISS CASE WITH
                                                                    PREJUDICE
14    vs.

15    STATE OF NEVADA ex rel. BOARD OF
      REGENTS OF THE NEVADA SYSTEM
16    OF HIGHER EDUCATION ON BEHALF
      OF UNIVERSITY OF NEVADA, LAS
17    VEGAS, DOE INDIVIDUALS I-X, ROE
      CORPORATIONS I-X.
18
19                   Defendant.

20          IT IS HEREBY STIPULATED AND AGREED by and among, Plaintiff, Ryan Enlow

21   (“Plaintiff”), and Defendant, the State of Nevada ex rel. the Board of Regents of the Nevada System

22   of Higher Education, on behalf of the University of Nevada, Las Vegas (“UNLV”), by and through

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                 1
 1   their undersigned counsel of record, that the above-entitled action, in its entirety, be voluntarily

 2   dismissed with prejudice, with each party to bear their own attorneys’ fees and costs.

 3    DATED: March 9, 2020                              DATED: March 9, 2020
 4    /s/ Janet L. Merrill                              /s/ Jenny Foley
      ELDA M. SIDHU, ESQ.                               JENNY FOLEY, ESQ.
 5    JANET L. MERRILL, ESQ.                            MARTA D. KURSHUMOVA, ESQ.
      UNIVERSITY OF NEVADA, LAS VEGAS                   HKM EMPLOYMENT ATTORNEYS LLP
 6    4505 S. Maryland Parkway, Box 451085              1785 East Sahara, Suite 300
      Las Vegas, Nevada 89154-1085                      Las Vegas, Nevada 89104
 7    Telephone: (702) 895-5185                         Tel: (702) 805-8340
      Facsimile: (702) 895-5299                         Fax: (702) 625-3893
 8    Attorney for Defendant                            Attorney for Plaintiff
 9
10
11                                                 ORDER
12          IT IS SO ORDERED that the above-entitled case be dismissed with prejudice, with each
13   party to bear its own attorneys’ fees and costs.
14                      10th day of March, 2020.
            DATED this _______
15
16
                                                   ___________________________________________
17
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                   2
